On Motion for Rehearing.
Appellant again insists that the state’s testimony consisted of “secondary evidence.” *850We cannot agree in any particular with, this contention. There is no semblance of secondary evidence in the testimony of one who states that he found the accused in a few steps of a still which was in operation making whisky, and near which were several containers with whisky in them. Nor is there any element of secondary evidence in the testimony of a witness who says that he sa>v the whisky coming out of the still, knows' whisky when he sees, smells, or tastes it, and that the liquor seen by him was. whisky.
The motion for rehearing will he overruled.